EXHIBIT 10.2 Bioserv Corporation dba NextPharma Technologies USA, Inc. 5340 Eastgate Mall San Diego, CA. 92121 CONFIDENTIAL Task Order Oxygen Biotherapeutics, Inc. & Bioserv Corporation dba NextPharma Technologies USA, Inc. This Task Order (the “Task Order”) is entered into as of November 15th, 2011 between Bioserv Corporation dba NextPharma Technologies USA, Inc. (“Bioserv”) a California corporation located at 5340 Eastgate Mall, San Diego, CA 92121 and Oxygen Biotherapeutics, Inc. (“Client”) a North Carolina Corporation located at One Copley Parkway, Suite 490, Morrisville, North Carolina 27560. A.
